Citation Nr: 1330737	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  09-42 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a November 2008 rating decision issued by the Regional Office (RO) in Huntington, West Virginia.  The case is currently within the jurisdiction of the RO in Roanoke, Virginia. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted his original VA Form 9, Substantive Appeal, in October 2009.  At that time, he did not request a hearing.  However, in August 2012 the Veteran submitted another VA Form 9 and checked the box indicating that he wanted a hearing before a Veterans Law Judge at the Regional Office.  He has not yet been afforded a hearing.  Therefore, the case must be remanded to afford the Veteran a hearing at the Regional Office. 38 C.F.R. § 20.703, 20.704.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the Regional Office

Thereafter, return the case to the Board for appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


